Title: Nicholas P. Trist to James Madison, 25 October 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Oct 25—28.
                            
                        
                        
                        I received, yesterday, a letter from Mr Clay, which I have answered by an acceptance of the office in
                            question. In answer to my enquiry whether the public service required my immediate presence; as, otherwise, the
                            approaching crisis with Mrs Trist would detain me with her; he has been so kind as to give me until the 10th Novr, or
                            even a few days later, if necessary. Within this limit, I shall go as soon as Mrs T’s confinement, which is daily
                            expected, allows.
                        The school is entirely given up; and the family, shortly after my departure, will move to Edge-hill; there to
                            remain till the final move to Washington. I do not know whether I forgot to mention to you that arrangements have been
                            made between Mr Randolph and Messrs Davis, Carr & Clark (who is to purchase my share in the establishment) for
                            printing the MSS, in Charlottesville; and that in consequence thereof Messrs Davis & Clark went, two or three
                            weeks ago, to the north.
                        In relation to the Rector’s report, the law requires but one, so far as I
                            recollect; and this, I should suppose, ought to come from the acting Rector at the last meeting. I will, however, prepare
                            the substance: leaving the question to be settled between yourself & Mr Monroe. We all unite in affectionate
                            salutations
                        
                        
                            
                                N. P. Trist
                            
                        
                    